           Case 1:20-cr-00589-AKH Document 25 Filed 09/21/21 Page 1 of 1




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------- x
 UNITED STATES OF AMERICA,                                       :
                                                                 :
                                                                 :   SCHEDULING ORDER
                                                                 :
              -against-
                                                                 :   20 Cr. 589 (AKH)
 HECTOR CEREZO,                                                  :
                                                                 :
                                                   Defendant. :
                                                                 :
 --------------------------------------------------------------- x

ALVIN K. HELLERSTEIN, U.S.D.J.:

                 The pre-trial conference previously scheduled for October 7, 2021 is hereby
adjourned.

                 The parties are hereby ordered to appear for a pre-trial conference on October 12,

2021 at 10:30 a.m., which will be held via the following call-in number:

                 Call-in number: 888-363-4749

                 Access code: 7518680

                 Time is excluded until October 12, 2021; in the interest of justice.

                 To ensure that the call proceeds smoothly and to avoid disruption, the Court

directs those calling in (other than counsel) to mute their telephones. Additionally, all

participants are directed to call in 5 minutes prior to the start of the conference.

                 Finally, no later than October 4, 2021, at 12:00 p.m., the parties shall jointly

submit to the court (via the email address HellersteinNYSDChambers@nysd.uscourts.gov) a list

of all counsel expected to appear on the record, along with their contact information.

                 SO ORDERED.

Dated:           September 21, 2021                         _ _/s/ _Alvin K. Hellerstein __
                 New York, New York                          ALVIN K. HELLERSTEIN
                                                             United States District Judge
